Case 2:20-cv-00138-SPC-MRM Document 29 Filed 07/10/20 Page 1 of 3 PageID 186




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

CHARLES LAMIRAND and TRACY
LAMIRAND,

                Plaintiffs,

v.                                                          Case No.: 2:20-cv-138-FtM-38MRM

FAY SERVICING, LLC,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is Defendant’s Motion to Dismiss for Failure to State a Claim

(Doc. 20), Plaintiff’s Response (Doc. 23), and Defendant’s Reply (Doc. 28).

        This is a fair debt collection case brought under the Fair Debt Collection Practices

Act and the Florida Consumer Credit Protection Action. In 2003, the Lamirands incurred

a debt in order to purchase their home. They defaulted and a foreclosure action was filed

against them in Lee County Circuit Court that resolved, and a Consent Final Judgment

was entered. Subsequently, the debt and accompanying mortgage were transferred to

Defendant Fay Servicing, LLC, who took over collection efforts.

        Around March 2019, Fay began mailing the Lamirands (to their counsel, The

Dellutri Law Group’s, address) “Mortgage Statements” six of which are attached to the

Amended Complaint, with a balance due of approximately $92,000, which is




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00138-SPC-MRM Document 29 Filed 07/10/20 Page 2 of 3 PageID 187




approximately $7,000 greater than what was agreed to in the Consent Final Judgment.

(Doc. 18-2). The Lamirands do not contest that they owe the amount agreed to in the

Consent Final Judgment. Rather, Fay’s alleged statutory offense is the false assertion

that the Lamirands owed more than the amount they agreed to. In other words, the

Mortgage Statements demanded a payment amount over and above the total amount of

the debt listed in the Consent Final Judgment. The Lamirands do not allege that they

made any payments in response to the Mortgage Statements, but that they suffered

“statutory and actual damages” as a result of Fay’s conduct “including but not limited to

anger, anxiety, emotional distress, fear, frustration, humiliation, and embarrassment.”

(Doc. 18 at ¶¶ 29, 34, 40, 46).

         The last Mortgage Statement that is attached to the Amended Complaint is dated

August 10, 2019, and this lawsuit was filed on March 2, 2020. Charles Lamirand filed for

bankruptcy on November 12, 2019, listing the lender as having a secured claim in the

amount of $90,623.81.

         Although no party raises the issue of Article III standing, on July 6, 2020, the

Eleventh Circuit issued a significant decision on Article III standing to pursue claims under

the FDCPA that could impact this case, styled Trichell v. Midland Credit Mgmt., Inc., ---

F.3d ---, 2020 WL 3634917 (11th Cir. July 6, 2020) (raising Article III standing sua sponte).

Consequently, the Court requests supplemental briefing on this threshold jurisdictional

question, namely, in light of Trichell, whether either Plaintiff has standing such that the

Court has Article III jurisdiction over this dispute. At the motion-to-dismiss stage, the

Lamirands bear the burden of “alleging facts that plausibly establish their standing.” Id.

at *3.




                                             2
Case 2:20-cv-00138-SPC-MRM Document 29 Filed 07/10/20 Page 3 of 3 PageID 188




      Accordingly, it is now

      ORDERED:

      Plaintiffs shall file a supplemental brief on the issue of Article III standing in light of

Trichell v. Midland Credit Mgmt., Inc., --- F.3d ---, 2020 WL 3634917 (11th Cir. July 6,

2020), by July 20, 2020. Thereafter, Defendant may file a response due by July 30,

2020. The Court will defer ruling on Defendant’s Motion to Dismiss (Doc. 20) until the

supplemental briefing time has passed.

      DONE and ORDERED in Fort Myers, Florida this 10th day of July, 2020.




Copies: All Parties of Record




                                              3
